Citation Nr: 0717206	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for dementia with 
memory loss and confusion.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2006, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Montgomery RO.  
In addition, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Montgomery RO in January 
2006.  Transcripts of the hearings are of record.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver of initial consideration of such 
evidence by the RO.  While the Board should remand matters to 
the RO for initial adjudication when new and pertinent 
evidence is added the record subsequent to the last RO 
review, there is no need to remand cases where the additional 
evidence received is neither new nor pertinent.  The recently 
submitted evidence, consisting of an October 2006 statement 
by a private physician noting that the veteran has some 
mental impairment apparently consistent with mild dementia, 
is not new.  It is duplicative of already considered evidence 
as the record has already established that the veteran has 
been diagnosed with dementia.  In addition, while the 
physician noted that the veteran "had an injury in service" 
that physician did not provide a medical opinion indicating 
that the veteran's dementia is related to his reported in-
service injury.  Rather, in mentioning an injury during 
service, the physician did nothing more than reiterate 
statements by the veteran regarding an inservice injury.  The 
physician did not give his own opinion nor did he make any 
statement that can be seen as anything other than the 
veteran's own reported medical history.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  Further, even if one were to view the 
physician's mention of an inservice injury and a current 
diagnosis as an implied medical opinion of some connection 
between the two, the Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also Owens v. Brown, 7 Vet. App. 429 (1995).  The October 
2006 doctor's statement is therefore not very probative or 
pertinent to the issue of entitlement to service connection 
for dementia with memory loss and confusion.  Therefore, as 
the newly submitted evidence is not new or pertinent, there 
is no prejudice to the veteran in proceeding to address that 
matter without remanding to the RO.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied in an unappealed April 
1997 rating decision.

2.  The evidence received since the April 1997 decision 
denying service connection for bilateral hearing loss is 
cumulative or redundant of the evidence previously of record; 
it does not relate to the unestablished fact (nexus between 
disability and service) necessary to substantiate the claim; 
and it is not sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  A disability manifest by dementia with memory loss and 
confusion is not etiologically related to active duty 
service.

4.  The veteran does not have depression.

5.  Tinnitus was not present within a year of the veteran's 
discharge from service and is not etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Dementia with memory loss and confusion was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Depression was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of depression during 
such service may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, nor may its incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was provided the notice required by Kent, including 
the basis for the prior denial of his claim and the correct 
definitions of new and material evidence, in his August 2005 
statement of the case.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2004, prior to its initial adjudication of 
the claims.  Although the originating agency did not 
specifically request that the appellant submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  In addition, the veteran was provided 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claims in March 2006.

The Board acknowledges that the veteran has not been afforded 
VA examinations in response to his claims for service 
connection but has determined that no such examinations are 
required in this case because the medical evidence of record 
is sufficient to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The veteran claims that his disabilities are the result of a 
head injury he incurred during active duty service.  As noted 
below, while the evidence shows that the veteran was 
hospitalized in September 1952 during service for treatment 
for hookworms, and that he was discharged for somnambulism, 
there is no medical evidence on file indicating that he 
sustained a head injury during his brief period of service or 
that he was ever diagnosed with dementia, depression, or 
tinnitus at that time.  In addition, although the post-
service medical evidence of record shows that the veteran has 
been diagnosed with dementia and bilateral tinnitus, there is 
no medical evidence of a nexus between these disabilities and 
the veteran's active duty service.  Moreover, there is no 
evidence that the veteran has ever been diagnosed with 
depression.  The only evidence supportive of the veteran's 
claims is his own statements, which the Board finds are not 
probative since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the Board finds that the evidence of record 
contains absolutely nothing to show that the veteran's 
current symptoms "may be associated with the veteran's 
period of service" and as such, the criteria requiring a VA 
examination have not been met.  See McLendon, supra.    

The record reflects that VA has satisfied the duty to assist 
the veteran in developing his claims.  The originating agency 
has obtained the veteran's service medical records and post-
service treatment records.  The Board notes that although 
service medical records are associated with the record, a 
separation examination report is not on file.  It does not 
appear that such report was ever created.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in January 2006.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.




Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

The veteran has contended that he has a hearing loss 
disability secondary to a head injury incurred while in 
service.  Service connection for a bilateral hearing loss 
disability was denied in an unappealed April 1997 rating 
decision.  The evidence of record at that time consisted of 
the veteran's service medical records which showed no 
complaints or treatment for hearing loss.  The RO denied the 
veteran's claim for bilateral hearing loss disability on the 
basis that there was no evidence showing that any current 
hearing loss disability was etiologically related to service 
or began one year following his discharge from service.

The veteran's claim to reopen was received in March 2004.  
The medical evidence added to the record since the prior 
denial includes outpatient treatment records from the 
Montgomery VA Medical Center (VAMC) through November 2005 and 
a general VA medical examination in April 1999.  While the 
VAMC records and April 1999 VA examination show that the 
veteran has been diagnosed and treated for bilateral hearing 
loss, there is no medical evidence showing that any current 
bilateral hearing loss disability was caused by a head injury 
or otherwise related to service.  

The evidence added to the record includes no medical evidence 
of a nexus between the veteran's bilateral hearing loss and 
his military service.  Consequently, it does not relate to 
the unestablished fact (nexus) necessary to substantiate the 
claim.  Thus, while the medical evidence added to the record 
showing a current hearing loss disability may be new, it is 
not "material" as it does not relate to the unestablished 
fact (nexus) necessary to substantiate the claim.  The new 
evidence is not sufficient to establish a reasonable 
possibility of substantiating the claim.  It is not new and 
material.

Accordingly, reopening of the claim is not in order.


Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychoses or 
an organic disease of the central nervous system to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Dementia

The veteran contends that his dementia with memory loss and 
confusion is a result of a head injury he received during his 
active duty service.  The veteran testified at his January 
2006 and December 2006 hearings that he sustained this head 
injury from his drill sergeant during boot camp.  He stated 
that he next remembers waking up in the hospital where he was 
treated for hookworms and was then discharged from the 
service.  Service medical records show that the veteran was 
hospitalized in September 1952 for hookworm problems, but 
they contain no evidence of treatment for any head injury.  
In short, there is no record of a head injury during service 
and no mention of dementia for years thereafter.

The post-service medical evidence of record, including VAMC 
treatment records from August 1996 to November 2005, does not 
show that the veteran complained of forgetfulness, memory 
loss, and confusion until December 2003, - 50 years following 
his discharge from service.  This lengthy period without 
treatment for the reported disability is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The record does show a current diagnosis of cognitive 
impairment.  The veteran was diagnosed with dementia and 
memory loss during a June 2004 examination for aid and 
attendance.  In addition, a private doctor noted in October 
2006 that the veteran had some mental impairment consistent 
with mild dementia.  Although the medical evidence of record 
shows that the veteran has been diagnosed with dementia, 
there is no medical evidence that the veteran manifested 
dementia until many years after his discharge from service or 
of a nexus between the veteran's current dementia and his 
military service.  While the Board notes that the veteran's 
private physician (as noted in the introduction) may have 
implied in an October 2006 statement that the veteran's 
dementia was related to a claimed head injury during active 
duty service, the doctor has not clearly stated that this is 
his medical opinion.  The Board has carefully considered the 
October 2006 statement noting current dementia and "an 
injury when in service".  In this case, however, the 
physician did not conclude that the disorder was of service 
onset or was otherwise related thereto.  Such statements 
constitute only a history provided by the veteran.  The Court 
has held that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  Moreover, there is 
no evidence that the doctor reviewed the veteran's claims 
folder or any other evidence that would allow him to form an 
opinion on an independent basis.  The Board is not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also Owens v. Brown, 7 Vet. App. 429 (1995).  
Finally, as noted above, there is no medical evidence that 
the veteran sustained a head injury during active duty 
service.
 
In essence, the only evidence of a nexus between the 
veteran's current dementia with memory loss and confusion and 
his military service is the veteran's own statements.  Such 
statements are not competent medical evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Depression

Service medical records show that the veteran was treated in 
September 1952 for hookworms.  At that time, he was referred 
to a psychiatrist for somnambulism, and was discharged from 
active duty for pre-existing immaturity with symptomatic 
habit reaction (somnambulism).  At no time was he diagnosed 
with depression or any other psychiatric condition during 
service.

Moreover, the post-service medical evidence, including 
records from the VAMC dated from August 1996 to November 
2005, does not show that the veteran has ever been diagnosed 
with depression.  On a February 2005 depression screening, 
the conclusion was that the veteran was not being treated or 
managed for depression at this time.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of depression, there is no 
basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, 
supra at 225.  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin, supra.  (service connection may not be granted 
unless a current disability exists).  The veteran does not 
currently have a diagnosis of depression, nor has he 
submitted any evidence to show that he has ever been 
diagnosed with such a condition.  The Court has held that 
there can be no valid claim without proof of a present 
disability.  Rabideau, supra.  

Without a diagnosis of depression, service connection can not 
be granted for this condition.  The preponderance of the 
evidence is against the claim for service connection for 
depression, and it must be denied.       
  
Bilateral Tinnitus

Service medical records contain no evidence of complaints, 
treatment, or a diagnosis of tinnitus.  There is no 
indication in the record to show that the veteran had injury 
to the ears, suffered acoustic trauma, or was exposed to 
excessive noise while in active duty service.

Although the post-service medical evidence of record shows 
that the veteran currently has bilateral tinnitus, it is 
noteworthy that the first indication of tinnitus was not 
until December 1996, more than 40 years after the veteran's 
discharge from service.  This lengthy period without 
complaint or treatment for the reported disability is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson, supra.

Furthermore, there is no medical evidence of a nexus between 
the veteran's current bilateral tinnitus and his military 
service.  

The only link between the veteran's current tinnitus and his 
military service is found in the veteran's own statements.  
As noted above, such statements from a layperson without 
medical training cannot be accepted as competent medical 
evidence of a nexus.  See Espiritu, supra.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

New and material has not been received with regard to the 
issue involving service connection for a hearing loss 
disability and the claim to reopen the previously decided 
matter is denied.

Entitlement to service connection for dementia with memory 
loss and confusion is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


